Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-12 are pending.

Specification
The disclosure is objected to because of the following informalities: (a) para [0002], the word “linier” should be changed to “linear” for accuracy.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  (a) Claim 9 is directed to a “recording medium cartridge” and does not further limit the “cartridge memory” as set forth in claim 1; (b) claim 10 is directed to a “recording and reproducing system” which does not further limit the “cartridge memory” as set forth in claim 1.  Claim 11 is rejected as being dependent upon a rejected claim.  Applicant may cancel the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya et al. (JP2002150742)(hereinafter “Toshiya”)(see enclosed English translation) in view of Onozuka et al. (USPGPUB 2009/0273454)(hereinafter “Onozuka”).
Toshiya discloses, as shown in at least FIGs. 1, 11 & 14, a cartridge memory (MIC31) used in a recording medium cartridge 1, the cartridge memory (MIC31) comprising: an antenna section 34 (“antenna unit”); The memory unit 33 includes, as a semiconductor IC, a power circuit 40, an RF processing unit 41, a controller 42, and an EEP-ROM 43 (see para [0036]).  Regarding the memory unit 33, it is possible to supply power to the memory unit 33 of the MIC31, and read and write a variety of management information by wireless communication between the antenna 
Further, while Toshiya remains expressly silent as to the antenna unit 34 “induces an induced voltage by means of electromagnetic induction,” if not inherent to an antenna, would have been obvious to one having ordinary skill in the art, that such induced voltage by electromagnetic induction is a notoriously old and well known characteristic of an antenna of this sort, and providing such induced voltage would have been readily apparent to a skilled artisan.
Toshiya, however, does not disclose “a load modulation section including a load whose magnitude is variable,” and a “control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage.” 
However, Onozuka, in the same field of endeavor of non-contact communication using an antenna, discloses performing load modulation of performing modulation on the carrier wave by changing the load of the antenna according to transmission data (see para [0004]).  More specifically, Onozuka discloses an antenna 102 of a communication apparatus 100, a voltage detection unit 104 and a control unit 108 wherein a load modulation section, i.e., “resistance addition unit” 106 performs switching of the load or increases/decreases the load for changing the characteristics of the antenna 102 by load modulation and a control section, i.e., “characteristics control unit” 112 that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage (FIG. 1; para [0052]-[0061]).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the load modulation section including a load whose magnitude is variable,” and a “control section that measures the induced voltage and controls the load modulation section on a basis of the measured induced voltage, to 
As for claim 2, while Toshiya is silent as to the load modulation section includes a resistance variable section, Onozuka further teaches an increasing/reducing a load resistance 160 by turning the resistor on/off, which is the load of the antenna 102, in order to prevent the occurrence of non-communication or null regions, for the same rationale as in claim 1, supra (see also para [0056]-[0057], [0088], [0130]; FIG. 7.
Additionally, with respect to claim 3, Onozuka further teaches (see para [0088], [0130] and FIG. 7, that when it is detected that the voltage “Va” at the end of the antenna has decreased and reached a second threshold, a resister 160 among the plurality of resistors connected in parallel to the antenna 102 is disabled.  From this teaching, it would follow and would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the device of Toshiya to have incorporated wherein the smaller the induced voltage is, the larger the control section makes the resistance, in order to prevent the occurrence of non-communication or null regions, for the same rationale as in claim 1, supra, as suggested by Onozuka.
With respect to claim 6, Toshiya further describes that wireless communication between the memory MIC31 and remote interface 81 is performed when the tape cartridge 1 has been loaded into the magnetic recording/playback device 51 (para [0032]), and while Toshiya does not expressly state “wherein the control section retains a magnitude of an initially controlled load until the recording medium cartridge is unloaded after having been loaded,” it would have been considered obvious to one having ordinary skill in the art at the effective filing of the invention, to have configured the controller 42 so as to perform control such that the setting of the 
With respect to claim 7 and to “wherein the control section repeatedly measures the induced voltage and controls the load modulation section every time the induced voltage is measured,” it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have measured the voltage at the end of the antenna, and to continuously perform an operation for switching the impedance load connected in parallel to the antenna in accordance with the result of this measurement in order to prevent non-communication (or null) regions), during operation of the system, as would have been readily apparent and obvious to a skilled artisan, through routine engineering optimization for the proper operation thereof.
As for claims 8 & 9, Toshiya is further considered to show the cartridge memory MIC31 is utilized in a magnetic tape cartridge 1, as shown.
As for claim 10, Toshiya is further considered to show a recording and reproducing system including a recording and reproducing apparatus 51 that performs recording and reproducing into and from the recording medium cartridge 1 (see at least para [0008]).
As for claim 11, Toshiya is further considered to show a tape cartridge 1, a magnetic recording playback device 51, and a  library apparatus 71, i.e., “cartridge changer”  wherein a plurality of tape cartridges 1 inside a magazine 72 can be automatically replaced (see para [0033] and FIG. 12).
The method of claim 12 is encompassed by the system as disclosed and described with respect to Toshiya in view of Onozuka, as set forth in claim 1, supra.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiya in view of Onozuka as applied to claim 1 above, and further in view of Kanjiro et al. (JP2006-238398)(hereinafter “Kanjiro”).
For a description of Toshiya in view of Onozuka, see the rejection, supra.
With respect to claim 4, and “wherein the load modulation section includes a capacitance variable section whose capacitance is variable,” Kanjiro, in the same field of non-contact communication, further discloses an antenna 11, a memory 45, a capacitor 41, a variable capacitance diode 42 in parallel with a tuning capacitor 12, wherein a voltage for controlling the capacitance is supplied from the control unit 44 (para [0054-0062]; FIGs 7-8)). 
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have incorporated a variable capacitance section to the load modulation section of Toshiya in view of Onozuka, for the purpose of preventing the occurrence of non-communication or null regions as suggested by Kanjiro (para [0061]).
Further, with respect to claim 5, Kanjiro is considered to encompass wherein in a case in which the induced voltage is smaller than a predetermined value, the control section controls the load modulation section to correct an amount of a shift of a resonance frequency, e.g., “A tuning capacitor 12 and a rectification diode 13 are connected, and a resonance frequency of a signal from a reader / writer is resonated at a tuning frequency f 0 set by a loop antenna 11 and a tuning capacitor 12.” (para [0054]) and “By changing the tuning frequency in this manner, even if the terminal device approaches the reader / writer, it is possible to prevent the resonance frequency f 0 from being brought closer to the null region and causing a state in which the communication cannot be performed due to the null state.” (para [0061]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USP 9,991,937 to Kim et al. which is cited to teach detecting and adjusting an induced voltage of an antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
December 1, 2021